                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                   CRIMINAL ACTION NO. 5:15-cr-00027-KDB-DCK-1

 UNITED STATES OF AMERICA,


     v.                                                           ORDER

 DONALD RAY NEWTON,

                  Defendant.


          THIS MATTER is before the Court on Defendant’s motion docketed as “Pro Se Motion

for Clarification of Sentencing as Career Offender.” (Doc. No. 29). In his motion, Defendant

requests the Court clarify that there was no gun enhancement in his Presentence Investigation

Report so that he may receive a sentence reduction for the completion of the Residential Drug

Abuse Program.

          Defendant pleaded guilty to one count of conspiracy to distribute and possess with the

intent to distribute methamphetamine and one count of conspiracy to commit money laundering.

The Presentence Investigation Report includes a two-level increase for possessing a dangerous

weapon (including a firearm) during and in relation to the drug trafficking offense. This

enhancement was based off of a witness’s statement that Defendant possessed firearms during and

in relation to, and in furtherance of, the drug trafficking conspiracy. (Doc. No. 20 ¶¶ 9, 19). While

defense counsel initially objected to the firearm enhancement, defense counsel withdrew all

objections. (Doc. No. 26, at 4). The Court then adopted the Presentence Investigation Report

“without change,” including the gun enhancement. (Doc. No. 26, at 1). Thus, the Presentence




                                                 1

          Case 5:15-cr-00027-KDB-DCK Document 30 Filed 07/20/21 Page 1 of 2
Investigation Report as adopted by the Court at sentencing supports Defendant’s gun enhancement

and the Court is in no place to revisit that decision.

       IT IS THEREFORE ORDERED that Defendant’s “Pro Se Motion for Clarification of

Sentencing as Career Offender,” (Doc. No. 29), is DENIED.



                                      Signed: July 20, 2021




                                                   2

       Case 5:15-cr-00027-KDB-DCK Document 30 Filed 07/20/21 Page 2 of 2
